Citation Nr: 1518884	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  03-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to October 17, 2014 and in excess of 30 percent thereafter, for left knee degenerative arthritis.
 
2. Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.
 
3. Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty training for service with the Air National Guard from August 1981 to December 1981. She served on active duty with the United States Army from December 1983 to July 1984 and from February 1989 to May 1991. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) including a December 2001 rating decision which, in pertinent part, increased the disability evaluations for the Veteran's right knee chondromalacia patella and left knee chondromalacia patella under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 from 20 to 30 percent, effective June 26, 2001.  In May 2002, the RO denied TDIU. In June 2002, the Veteran submitted a notice of disagreement (NOD) with the denial of both increased evaluations for her right knee and left knee chondromalacia patella and TDIU.  In March 2003, the RO issued a statement of the case (SOC) to which addressed the issues of increased evaluations for her right knee and left knee chondromalacia patella.  In March 2003, the Veteran submitted an Appeal to the Board (VA Form 9) with the denial of increased evaluations for her right knee and left knee chondromalacia patella.

In January 2007, the Veteran filed another claim of entitlement to TDIU.  In July 2007, the RO again denied TDIU, and the Veteran submitted a NOD in June 2008.  In July 2008, the RO issued an SOC which addressed the issue of the Veteran's entitlement to TDIU. In July 2008, the Veteran submitted a VA Form 9 with respect to the denial of TDIU. In March 2009, the Board denied service connection for a right hip disorder and remanded the other issues to the Appeals Management Center (AMC) in Washington, DC, for additional action.

In September 2011, the Board remanded the Veteran's claims of increased ratings for her chondromalacia of the bilateral knees and her claim of entitlement to TDIU.

In February 2011, the AMC granted service connection for degenerative arthritis of the bilateral knees and assigned a single 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective December 1, 2004.  In April 2013, the Board remanded the issues of evaluation of left and right knee arthritis, to include consideration of separate evaluations for each knee.

In a November 2013 decision, the AMC determined that left knee and right knee arthritis should be evaluated separately, and assigned an additional 10 percent evaluation as a result.  

Then, in a September 2014 decision, the Board remanded the claims for increased evaluations for arthritis of the bilateral knees and for entitlement to TDIU.  The claims have been returned to the Board for further adjudication.

In a December 2014 rating decision, the AMC increased the Veteran's evaluation for arthritis of the left knee to 30 percent disabling, effective October 17, 2014.  The AMC noted that the Veteran's limitation of extension to 20 degrees warranted a higher rating under Diagnostic Code 5261, whereas the disability had been previously been rated as 10 percent disabling under Diagnostic Code 5260, for limitation of flexion.

The Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in August 2003.  Her claim was denied in February 2004.  The Veteran submitted an NOD in April 2004 and was issued an SOC in November 2004.  However, an August 2005 substantive appeal was not timely filed, and the denial became final.  The Board determined in the April 2013 decision that in November 2005, the Veteran's representative advanced contentions which may be reasonably construed as an informal application to reopen the claim of entitlement to service connection for PTSD.  (See November 2005 Statement of Accredited Representative in Appealed Case.)  The issue had not been adjudicated by the RO.  Therefore, the Board did not have jurisdiction over it, and it was referred to the RO for appropriate action in April 2013 and September 2014.  As it does not appear any action on this claim has yet been taken, the matter is again referred.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period prior to October 17, 2014, the Veteran's degenerative arthritis of the left knee did not manifest extension limited to 15 degrees or more or flexion limited to 30 degrees or less.  

2.  For the period from October 17, 2014, the Veteran's degenerative arthritis of the left knee has been manifested by limitation of extension to 20 degrees. 

3.  For all periods on appeal, the Veteran's degenerative arthritis of the right knee has been manifested by, at worst, flexion to 70 degrees and, at worst, extension to 10 degrees.

4.  The Veteran's service-connected disabilities are not so severe as to prevent her from engaging in substantially gainful employment consistent with her education and occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to October 17, 2014, the criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2014).

2.  From October 17, 2014, the criteria for a rating in excess of 30 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2014).

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

4.  The criteria for a TDIU due to the service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  
Regarding her claim for initial increased ratings for arthritis of the bilateral knees is a "downstream" element of the AOJ's grant of a separate rating for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  Because the currently appealed rating decision was fully favorable to the Veteran insofar as it granted a separate rating to the Veteran for arthritis of the bilateral knees, and because the Veteran was fully informed of the evidence needed to substantiate her claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, with regard to her claim for TDIU, the Veteran was originally provided notice in a May 2007 letter, and again in December 2011, both of which addressed what information and evidence is needed to substantiate her claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing the Veteran with an examination for her claim of TDIU and issuing a Supplemental SOC (SSOC) with regard to the evaluations of left and right knee arthritis.  The Veteran was afforded an examination for TDIU in October 2014, at which time the examiner evaluated all of the Veteran's service-connected disabilities.  Additionally, a SSOC was prepared and issued to the Veteran in December 2014 regarding the Veteran's claims for increased initial ratings for her arthritis of the bilateral knees and her claim of entitlement to TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, the Veteran was afforded a VA examination in October 2014 in conjunction with her claim for entitlement to TDIU.  The VA examination is sufficient, as it is based on consideration of the Veteran's prior medical history, and described her service-connected disabilities in sufficient detail to enable the Board to make a fully informed evaluation of TDIU.  Furthermore, the October 2014 examination commented on the Veteran's disabilities and their impact on her ability to function in an occupational environment.  The Board finds this examination sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Evaluations for Arthritis of the Bilateral Knees

The Veteran is seeking a higher rating for her service-connected arthritis of the bilateral knees.  Her right knee is currently rated as 10 percent disabling, effective December 1, 2004.  Her left knee has been rated as 10 percent disabling from December 1, 2004 to October 16, 2014, and as 30 percent disabling from October 17, 2014.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2014).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As an initial matter, the Board notes that the Veteran is also service-connected for chondromalacia of the bilateral knees.  She is in receipt of a 30 percent disability rating for each knee under Diagnostic Code 5257.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's left knee arthritis has previously been rated as 10 percent disabling from December 1, 2004 to October 16, 2014, under Diagnostic Codes 5003-5260.  Then, as of October 17, 2014, the disability has been rated as 30 percent disabling under diagnostic Code 5261.  The Veteran's right knee arthritis has been rated as 10 percent disabling from December 1, 2004, under Diagnostic codes 5003-5260.  

Turning to the evidence of record, first, the Board notes that the Veteran has been treated for knee pain and symptoms since she left active duty service.  The VA treatment records include consistent and ongoing treatment for bilateral knee pain. 

A VA examination conducted in December 2004 included an examination of the Veteran's bilateral knees and X-ray tests.  The examiner did not review the claims file, but did review the VA treatment records.  With regard to her left knee, the Veteran complained of pain that was 6 out of 10 in severity.  She reported weakness, stiffness, swelling, instability, and locking.  She told the examiner that she has flares that result in pain increasing to a 10 in severity; she stated that this happens 3 to 4 times per week and lasts for approximately 16 hours.  With regard to her right knee, the Veteran reported that her pain was intermittent and a 4 on the pain scale.  She reported associated stiffness, swelling, warmth; she denied any instability or locking.  She reported some fatigue and flares of pain where her pain increased at least three times per month, with each flare-up lasting up to 12 hours.  The Veteran stated that the weather can precipitate these events in both knees and that alleviating factors include elevation of the lower extremities.  She stated that she has additional limitation of motion and functional impairment with flare-ups; she also reported the use of braces bilaterally as well as the use of a cane sporadically.  She denied dislocation and subluxation, though a history of degenerative arthritis was noted.  The Veteran had problems walking for extended periods, as well as walking up stairs and doing household chores.  

On examination, the examiner found no gross abnormalities, inflammation, or swelling to her knees.  There was no effusion; the Veteran had flexion to 90 degrees on the left and 100 degrees on the right, and extension to 0 degrees bilaterally.  There was no instability on either knee, but the examiner was unable to test McMurray's due to the Veteran guarding.  The Veteran had an increase in pain and a 10 percent decrease in range of motion with repetitive testing on her bilateral knees.  Bilateral knee X-rays revealed asymmetrical joint space narrowing, more towards the medial surface.  Degenerative joint disease was diagnosed in the bilateral knees with moderate impairment secondary to pain and decreased range of motion.

Another examination was provided in May 2007.  The examiner noted the Veteran's bilateral knee disabilities and noted that there was minimal degenerative osteoarthritis of the medial compartments of the femorotibial joints.  At that time, the Veteran had a normal gait, and no abnormalities.  She did experience painful movement on the right.  The Veteran reported a moderate impact on her chores, shopping, recreation; she stated that there was a mild impact on her traveling and dressing; finally, she told the examiner that she was prevented from exercise and sports.

VA treatment records from January 2009 show that the Veteran's X-ray results from the left knee indicated that the articular surfaces were preserved; there was only a very slight medial spur and minimal spur of the tibia spines.  The patellofemoral joint was normal, there was no effusion, fracture, or chondrocalcinosis.  On the right, the X-rays showed minimal spurring of the tibial spines and the medial and lateral compartments as well as the patellofemoral joint were unremarkable.  There was right-sided knee effusion and anterior superior patellar spurring.  The clinician noted very minimal degenerative changes in both knees.  Additionally, February 2009 MRI findings of the right knee found early marginal osteophytes of the medial femoral condyle; there was also associated minimal peripheral subluxation of the middle and anterior medial meniscus.  The medial meniscus demonstrated posterior horn intrasubstance degenerative signal change; there was no tear identified.  Additionally VA treatment records dated in 2009 show that the Veteran continually sought treatment for bilateral knee pain.  

In May 2009, arthroscopy and debridement of the right knee was performed; the clinician diagnosed the Veteran with right knee osteoarthritis.  The findings included "extensive areas of partial thickness cartilage loss over the medial femoral condyle."  There was also some softening and fraying of the medial tibial condyle.  The medial and lateral meniscus was intact.  There was softening of the lateral femoral condyle and lateral tibial condyle.  There were also extensive areas of partial thickness cartilage loss at the patellar facets.  The Veteran reported some improvement in a June 2009 VA treatment record.  A July 2009 record indicates that she "twisted" her right knee, which resulted in more pain.

Another VA examination was conducted in October 2009.  The Veteran stated that she needed no aids for her knees, but that she used a wheelchair for her low back problems.  The Veteran had full extension and flexion to 85 degrees, bilaterally.  The examiner stated that the Veteran was unable to perform repetitive use testing on the right side and that it was "difficult to perform repetitive use" on the left due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no sign of instability, swelling, heat, or redness and McMurray's was negative, bilaterally.  The Veteran's X-rays showed medial narrowing on the right knee, but no other degenerative findings were noted.  On the left, the examiner noted evidence of osteophytes medially, both in the tibia and femur and evidence of joint narrowing medially.  The examiner diagnosed the Veteran with early degenerative joint disease of the bilateral knees.  

In April 2013, another VA examination was performed.  The examiner noted the history of the Veteran's bilateral knee condition and noted the Veteran's functional impairment due to the knee disabilities, including the Veteran's inability to walk further than two blocks, to stoop or bend, climb stairs, or lift more than 20 pounds.  The examiner also noted that the Veteran uses a walker or cane for support at all times.  The examiner also noted that the Veteran fell in October 2011, due to her left knee giving out.

Upon physical examination, the Veteran had flexion to 85 degrees and full extension on the right side; on the left, the Veteran had flexion to 95 degrees and full extension.  On the right, objective evidence of painful motion began at 85 degrees and on the left, objective evidence of painful motion began at 95 degrees.  There was no additional loss of range of motion on repetitive use testing.  The Veteran exhibited full strength in bilateral knees.  The Veteran did not exhibit any instability or recurrent patellar subluxation or dislocation.  There was no evidence that the Veteran had or had ever experienced a meniscus condition.  The Veteran reported using a wheelchair and a cane.  The examiner noted the Veteran's degenerative arthritis in the bilateral knees.  The examiner found that there was medial narrowing on the right knee and that the left knee revealed evidence of osteophytes medially, both in the tibia and femur and evidence of joint narrowing medially.  The examiner opined that the Veteran's knee conditions did not impact her ability to work.

Then in October 2014, the Veteran was afforded another VA examination regarding her knee disabilities.  The Veteran reported ongoing severe pain in both knees and reported significant swelling of both knees within minimal weight bearing activities.  She stated that sitting down and resting helps to alleviate the symptoms but does not alleviate all of the pain.  She stated that going to church can cause swelling.  The Veteran also reported that she has flare-ups that cause increased pain and swelling and leads to increased difficulty with motion in both knees.  On the right, the Veteran had flexion to 90 degrees with evidence of painful motion at 60 degrees, and she had full extension with painful motion beginning at 10 degrees.  On the left, the Veteran had flexion to 85 degrees with painful motion beginning at 45 degrees, and she had extension to 15 degrees and painful motion beginning at 20 degrees.  On repetitive motion testing, on the right, the Veteran had flexion to 80 degrees and extension to 5 degrees.  On the left, the Veteran had flexion to 75 degrees and extension to 15 degrees.  In terms of functional impairment, the Veteran had less movement than normal, pain on movement, swelling, and disturbance of locomotion, bilaterally.  The Veteran also had tenderness or pain to palpation bilaterally.  The Veteran also had full strength on knee extension and flexion bilaterally.  She did not exhibit any instability.  She had mild right knee effusion and moderate left knee effusion.  The Veteran reported the use of braces.  Upon X-ray testing, there was evidence of degenerative or traumatic arthritis.  There was also evidence of osteophytes in both knees consistent with arthritis.  The examiner noted that beyond repetitive motion testing including during flare-ups would anticipate an additional loss of 10 degrees of flexion and 5 degrees of extension on the right and a loss of 5 degrees of flexion and of 5 degrees of extension on the left knee.

Given the above-cited evidence, the Board concludes that the Veteran did not meet the criteria for a rating in excess of 10 percent for her left knee disability prior to October 17, 2014.  The evidence does not show that the Veteran had extension limited to 15 degrees or more or flexion limited to 30 degrees or less prior to October 17, 2014.  In fact, the Veteran's range of motion testing revealed that there was some limitation of motion, but that such range of motion would be rated as noncompensable under either Diagnostic Code.  As such, the Veteran was only entitled to a 10 percent rating for painful limitation of motion affecting a major joint under Diagnostic Code 5003 prior to October 17, 2014.  38 C.F.R. § 4.71a.  In addition, the evidence fails to show that the Veteran has ankylosis of the left knee as she retains range of motion in the knee.  The evidence fails to show that the Veteran has a disability of the meniscus manifested by a tear or removal.  The evidence fails to show that the Veteran has malunion or nonunion of the tibia and fibula.  Consequently, the Veteran is not entitled to separate ratings under Diagnostic Codes 5256, 5258, 5259, or 5262.  As of October 17, 2014, the Veteran's range of motion testing revealed that she had limitation of extension to 15 degrees after repetitive motion testing, with an additional anticipated loss of 5 degrees of extension according to the 2014 VA examiner thereby totaling 20 degrees and meeting the criteria for a 30 percent rating under Diagnostic Code 5261 but no higher.  (Flexion even after repetitive motion (75 degrees) with an anticipated additional loss of 5 degrees (70 degrees) remained noncompensable.  Although the Veteran experienced pain beginning at 45 degrees, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).)  Also, the evidence fails to show that the Veteran has ankylosis of the left knee as she retains range of motion in the knee.  The evidence fails to show that the Veteran has a disability of the meniscus manifested by a tear or removal.  The evidence fails to show that the Veteran has malunion or nonunion of the tibia and fibula.  Consequently, the Veteran is not entitled to separate ratings under Diagnostic Codes 5256, 5258, 5259, or 5262.  

Turning to the Veteran's right knee disability, her limitation of motion has been limited to, at worst, flexion to 70 degrees following repetitive motion testing and anticipated additional loss of motion (i.e., 90 degrees to 80 degrees to 70 degrees) which is noncompensable, and full extension limited to, at worst, 10 degrees following repetitive motion testing and anticipated additional loss of motion (i.e., 0 degrees to 5 degrees to 10 degrees), which meets the criteria of 10 percent under Diagnostic Code 5261 beginning October 17, 2014.  Prior to October 17, 2014, the criteria for painful motion of a major joint under Diagnostic Code 5003 were met. 
Although the Veteran experienced pain beginning at 60 degrees, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively). 
Also, the evidence fails to show that the Veteran has ankylosis of the right knee as she retains range of motion in the knee.  The evidence fails to show that the Veteran has a disability of the meniscus manifested by a tear or removal.  The evidence fails to show that the Veteran has malunion or nonunion of the tibia and fibula.  Consequently, the Veteran is not entitled to separate ratings under Diagnostic Codes 5256, 5258, 5259, or 5262.  The Veteran is not entitled to a rating in excess of 10 percent for right knee arthritis. 

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to higher ratings.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether the Veteran's left or right knee disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Again, the Veteran is in receipt of separate ratings of 30 percent for each knee under Diagnostic Code 5257.  In regard to the increased rating issue before the Board, the Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The Veteran has not described any unusual or exceptional features associated with her disability or described how the impairment associated with her disability impacts her in an exceptional or unusual way.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran asserts that she is unable to work due to her service-connected disabilities.  The Veteran is in receipt of a 40 percent rating for degenerative disc disease of the lumbar spine, a 30 percent rating for chondromalacia of the left knee, a 30 percent rating for chondromalacia of the right knee, 30 percent for arthritis of the left knee, 10 percent for arthritis of the right knee, 10 percent for status post-surgery for a hallux valgus deformity of the left great toe with residuals, and a noncompensable rating for plantar warts.  In this case, the Veteran meets the schedular requirements for TDIU given the 40 percent rating for degenerative disc disease and that her total combined rating is 90 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, the evidence does not show that the Veteran is precluded from obtaining or maintaining gainful employment because of her service connected disabilities.  The pertinent medical evidence includes VA examinations and VA treatment records.  

In October 2009, the Veteran explained during a VA examination that she had been previously employed in "several managerial positions" for a supermarket and baseball team.  She stated that she stopped working in November 2007 but did not state why.  

The Veteran was examined in April 2013 for her back condition.  The VA examiner found that the Veteran's back condition would "impede physical employment but not sedentary employment."  Additionally, the Veteran was provided a VA examination regarding her lower extremity impairments including her bilateral knee disabilities and her status post-surgery for hallux valgus deformity of the left great toe with residuals and a history of plantar warts.  The examiner found that the Veteran was employable for both sedentary and physical work in spite of these disabilities.  The examiner specifically noted that, with regard to the Veteran's arthritis of the knees, the Veteran had only mild arthritis.  This, the examiner stated, was "not consistent with the Veteran's voiced severe functional impact" of the Veteran's knee disabilities.  

In October 2014, the Veteran was provided a VA examination involving each of her service-connected disabilities to determine the severity of each disorder and its impact on her employability.  

The Veteran was provided a skin examination to determine the severity of her plantar warts.  The examiner noted that the Veteran has an "ongoing problem" of warts on her feet.  She told the examiner that she uses a pain-relieving rub on the areas of the plantar wart but that there is no treatment for the warts themselves.  The Veteran stated that she uses alternative medicinal treatments during which her feet are exfoliated and her plantar warts are shaved.  The Veteran reported pain in both feet with walking and that the pain is improved slightly after the warts are decreased in size with treatment.  The examiner noted that the Veteran's warts impact her ability to work insofar as they prevent her from doing prolonged weight bearing activities.  However, there was no limitation on the Veteran's sedentary activities.

During the Veteran's spine examination, the examiner noted the diagnosis of lumbar degenerative disc disease and lumbar radiculopathy.  The Veteran reported back pain that is constant with flares.  She reported that her pain is worse in the morning when she first gets up; she also reported increased stiffness in the morning.  She told the examiner that her left leg radicular symptoms have been alleviated in the past with epidural steroid injections; she stated that she was getting them every 6 months to prevent incapacitating episodes of flares of her back pain with sciatic symptoms.  The Veteran described some difficulty in scheduling her shots every six months, which she stated has led to some flares, when she goes longer than six months between injections.  The Veteran reported a stroke in January 2014 and told the examiner that she has not been cleared to resume epidural steroid injections since that time; as such, she told the examiner that her pain has increased as well as the frequency of the radicular symptoms.  The Veteran reported weakness in the left leg, which she stated was a problem that predated her stroke.  She told the examiner that she has a walker that she uses at home; she also said that she uses a shower chair. 

The Veteran reported flare ups that occur when she does not receive an epidural steroid injection in the lumbar spine every six months.  She told the examiner that she cannot use her toilet during a flare, because she cannot sit down and stand back up.  She stated that she can only sit and rest during the flares because the pain is severe with any motion in her back.  She also stated that she was unable to do housework and needed assistance with her activities of daily living.  She stated that the flares can last 2-3 weeks and that she has had to go to the emergency room "due to throat pain during" her flares.  

The examiner found that the Veteran's spine disability prevents her from prolonged weight bearing activities and repetitive bending or twisting at the waist.  The examiner found that the Veteran can only do "very minimal light lifting" and could not perform activities where weakness of the left leg or left leg giving out would cause a safety hazard.  The examiner found that the Veteran had no physical limitations on sedentary activities except that during flares, the Veteran might be anticipated to miss work two to three weeks per year due to her back condition.  The only time the Veteran noted any limitations on sedentary activity is during her flares.  

During the knee examination, the Veteran reported ongoing severe pain in both knees.  She reported significant swelling of both knees with minimal weight bearing activities.  She told the examiner that sitting down and resting helps to alleviate some of the symptoms but does not alleviate all of the pain.  Simple things such as going out to church for two and a half hours can cause her knees to swell up even with the use of knee braces.  The Veteran stated that she has flare ups that impact her knee; specifically, she reported increased pain and swelling that causes increased difficulty with motion of both knees.  With regard to the functional impact of the Veteran's knee disabilities, the examiner stated that the Veteran was precluded from prolonged weight bearing activities, squatting, and climbing, and was limited to kneeling only as tolerated.  There was, however, no limitation on sedentary activities.  

The Veteran was also provided an examination to gauge the functional impact of her status post-surgery for a hallux valgus deformity of the left great toe with residuals.  The Veteran reported residual pain and recurrence of bunions and hallux pain.  The examiner found that the Veteran had pain, deformity, lack of endurance, and interference with prolonged weight bearing activities, including standing.  The examiner noted that the Veteran's foot disability has a functional impact on her ability to perform prolonged weight bearing activities, but noted that there were no limitations on the Veteran's ability to perform sedentary activities.  

As evidenced by the record, the Board finds that the Veteran's service-connected disabilities do not prevent her from securing or following a substantially gainful employment.  This finding is supported by the examination reports of record, which show that, taken together, the Veteran's several service-connected disabilities do not prevent her from employment.  Indeed, the examiner examined each of the Veteran's service-connected disabilities and found that none prevents her from obtaining sedentary employment.  The Board notes that the examiner explained that the Veteran has flare-ups of her back disability, which may lead to the Veteran being out of work for two to three weeks each year.  However, other than her flare-ups the Veteran did not report symptoms or manifestations that would preclude her from sedentary employment.  Furthermore, while the Veteran may sincerely believe that her service-connected disabilities preclude her from employment, the Board places greater probative weight on the medical opinions because they considered the Veteran's statements regarding the severity of her service-connected disabilities as well as the objective medical evidence involving each of the Veteran's disabilities.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  They are experts in assessing the impact of the disability on an individual's ability to perform the physical acts required by types of employment.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impact the Veteran's disabilities have on her ability to secure or follow substantial employment.  The Board also finds it very significant that the Veteran possesses a high school diploma and two years of college.  See VA Form 21-8940 dated in May 2009.  She also has a paralegal degree and experience in management and supervisory work.  Id.  The multiple findings by VA examiners that the Veteran is capable of sedentary work that will be impacted from time to time is very probative.  The Veteran's high combined rating is recognition that her disabilities have a significant impact on her earning capacity, and her education and occupational experience show that she is not precluded from obtaining or maintaining sedentary employment.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude her from securing or following substantially gainful employment.  Therefore, the Veteran's claim for TDIU due to her service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial rating in excess of 10 percent before October 17, 2014, and in excess of 30 percent from October 17, 2014, for left knee arthritis with limitation of motion is denied. 

Entitlement to an initial rating in excess of 10 percent for right knee arthritis with limitation of motion is denied.

Entitlement to a TDIU due to the service-connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


